Citation Nr: 0811264	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU, 
and a February 2003 rating decision which denied entitlement 
to service connection for a low back disorder.

The veteran testified at a Board hearing in June 2005, and 
these claims were remanded by the Board in August 2005 for 
further development.  The veteran testified at a second Board 
hearing via videoconference in February 2008.  

In July 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran's currently diagnosed low back disorder is 
not shown to be causally or etiologically related to service 
or to his service-connected bilateral pes planus.

2.  The veteran's service-connected disabilities are duodenal 
ulcer status post subtotal grastrectomy, rated 40 percent; 
bilateral pes planus, rated 30 percent; severe left hip 
arthritis with reduced range of motion, rated 20 percent 
disabling; severe right hip arthritis with reduced range of 
motion, rated 20 percent; right ankle sprain residuals, rated 
10 percent; and post operative fistula in ano, rated zero 
percent.  The combined disability rating is 80 percent.

3.  The veteran last worked in 2001.

4.  In May 2006 a VA examiner concluded that the veteran was 
unemployable due to his service-connected hip and ankle 
disabilities.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a grant of TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VA's duty to notify was satisfied by way of a 
letters sent to the veteran in August 2002, November 2002, 
April 2003, August 2003, and March 2005, that fully addressed 
all four notice elements and were sent prior to the most 
recent AOJ readjudication in this matter.  These letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of a service connection claim, including notice 
of what is required to establish service connection and that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in March 2006 providing him 
the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in September 2002, January 2003, and May 2006, he 
was afforded formal VA medical examinations.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.  

Background & Analysis

I.  Service Connection

The veteran contends that his low back disorder was 
proximately caused by his service-connected bilateral pes 
planus. 

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Service medical records are negative for complaint, 
diagnosis, or treatment of a low back disorder.  Post-service 
medical records, including the report of a VA general medical 
examination conducted in March 1948 are also negative for 
complaints or findings indicating a low back disorder.

A VA examination was conducted in January 2003.  At that 
time, the veteran was diagnosed as having chronic low back 
pain, due to degenerative joint disease, with generalized 
spurring and osteophytes formation, and spinal stenosis, and 
neural encroachment at all levels.  The examiner opined that 
the veteran's bilateral pes planus was not the cause of the 
degenerative changes of the veteran's lumbar spine.  

A second VA examination was conducted in May 2006.  At the 
time, the veteran was diagnosed as having lumbar stenosis.  
The veteran reported that he had initially hurt his back 
while lifting something heavy during service.  The examiner 
was specifically requested to opine whether there had been an 
increase in the veteran's back disability which was 
proximately due to, or the result of, any of his service 
connected disabilities.  The examiner noted that the 
veteran's service medical records were silent as to back pain 
during service, and that the earliest complaints of back pain 
documented in the VA medical records were dated in 2001.  
Rather, he concluded that the veteran's current 
symptomatology was the result of the natural progression of 
his post-service lumbar stenosis.  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a low back disorder.  There is no relationship shown by the 
evidence of record between the veteran's low back disorder 
and his military service, or his service-connected bilateral 
pes planus.  The VA examiner specifically stated the veteran 
was experiencing the "natural progression" of his 
disability, and that it was not aggravated by a service-
connected disability.  Accordingly, the Board concludes that 
service connection for a low back disorder is not established 
by the evidence of record and the veteran's claim must be 
denied.

The Board does not question the sincerity of the veteran's 
conviction that his condition is related to service or his 
service-connected bilateral pes planus; however, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer or suggest a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
low back disorder and service or service-connected bilateral 
pes planus, there is no basis upon which to establish service 
connection for this disability.

II.  TDIU

The veteran contends that his service-connected disabilities 
prevent him from securing or following substantially gainful 
employment.  Service connection is in effect for duodenal 
ulcer status post subtotal gastrectomy, rated 40 percent; 
bilateral pes planus, rated 30 percent; severe left hip 
arthritis with reduced range of motion, rated 20 percent 
disabling; severe right hip arthritis with reduced range of 
motion, rated 20 percent; right ankle sprain residuals, rated 
10 percent; and post operative fistula in ano, rated zero 
percent.  The combined disability rating is 80 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Age may not be 
considered as a factor in evaluation of unemployability or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  There must be a 
determination that the service- connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non- service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  

In the June 2005 Remand, the Board directed the RO to 
schedule VA examinations in order to ascertain the severity 
of the veteran's service connected disabilities, and whether 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of such disabilities. 

VA examinations of the veteran's various disabilities were 
conducted in May 2006.  At that time, the examiner noted the 
veteran's limited range of motion of both his hips and his 
right ankle.  He opined that the veteran was unemployable due 
to these disabilities.  As the veteran meets the schedular 
criteria set forth in 38 C.F.R. § 4.16(a) in that he has 
multiple service-connected disabilities, with one disability 
rated as 40 percent disabling, and a combined disability 
rating exceeding 70 percent, and because no medical evidence 
to the contrary has been submitted, the Board will resolve 
any doubt in favor of the veteran and find that his service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  38 U.S.C.A. § 
5107(b).  TDIU is therefore granted.


ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Service connection for a low back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


